Citation Nr: 1505469	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  08-30 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 2, 2012?
 
2.  What evaluation is warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease since March 2, 2012?

3.  What evaluation is warranted for left S1 sensory radiculopathy since February 23, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1968. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

This case was remanded for further development in September 2011.  The Board notes that the issue of entitlement to a total disability rating based on individual unemployability was remanded at that time.  The Veteran, however, was granted entitlement to a total disability rating based on individual unemployability in a January 2013 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  From February 23, 2009 to March 1, 2012, lumbar spondylosis, spondylolisthesis, and degenerative joint disease was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

2.  Since March 2, 2012, lumbar spondylosis, spondylolisthesis, and degenerative joint disease are not manifested by unfavorable ankylosis of the entire spine.  

3.  Since February 23, 2009, left S1 sensory radiculopathy has been manifested by moderately severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  From February 23, 2009 to March 1, 2012, the criteria for a rating higher than 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  Since March 2, 2012, the criteria for a rating higher than 60 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.

3.  Since February 23, 2009, the criteria for a rating of 40 percent, but no higher, for left S1 sensory radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Lumbar Spine 

The Veteran appeals the denial of entitlement to an evaluation in excess of 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012 and an evaluation in excess of 60 percent thereafter.  

The Veteran's lumbar spondylosis, spondylolisthesis, and degenerative joint disease is evaluated under the Diagnostic Code 5242 the general rating formula for diseases and injuries of the spine and Diagnostic Code 5243 evaluating intervertebral disc syndrome.   

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Under Diagnostic Code 5243, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months. 

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to Diagnostic Code 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

Initially, the Board finds that a rating higher than 40 percent is not warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012 under Diagnostic Code 5242.  To that end, the March 2009 VA examination disclosed forward flexion of the lumbar spine 20 to 30 degrees with pain.  While the Veteran was unable to laterally flex the spine or perform rotational movement, extension was possible lacking 20 degrees from the neutral position.  Lumbar motion was not additionally limited following repetitive use.  There is no competent evidence to the contrary.  Indeed, the evidence of record is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a rating in excess of 40 percent was not warranted.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 40 percent for this time period are not met.  

A higher rating was also not warranted for lumbar spondylosis, spondylolisthesis, and degenerative joint disease based on incapacitating episodes from February 23, 2009 to March 1, 2012.  In this regard, it is first observed that the appellant was not service connected during this term for an intervertebral disc syndrome.  Further, during his March 2009 VA examination the Veteran did not report any physician prescribed bed rest due to incapacitating episodes.  

The Board notes that the Veteran and his wife testified in July 2011 that the appellant probably had six weeks of bed rest in the prior 12 months due to his lumbar spine.  Further, private examiner, Dr. Bass, stated in August 2011 that the Veteran had spent six to eight weeks on bed rest over the past 12 months due to his severe lumbar spine condition.  As his primary care physician, Dr. Bass said that he would have prescribed the same treatment if the Veteran would have seen him.  He stated that bed rest was not uncommon for someone with his back condition.  In November 2011, Dr. Bass expressed that the Veteran has had incapacitating episodes with his back of at least 8 weeks out of every 12 months since his surgery in November 2007.  

The Board has taken into consideration the lay statements of record and the statements of Dr. Bass.  There is no showing, however, that bed rest was prescribed by a physician and treated by a physician during this time frame.  Although Dr. Bass stated that he would have prescribed that same treatment, his statements do not establish that the Veteran's bed rest during this time was actually prescribed by a physician and treated by a physician.  In light of the fact that the appellant was not service connected for an intervertebral disc syndrome, and the lack of contemporaneously prepared evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome, the Board finds that a higher rating under the rating for an intervertebral disc syndrome based on incapacitating episodes was not warranted from February 23, 2009 to March 1, 2012.

The Board also finds against a higher rating for lumbar spondylosis, spondylolisthesis, and degenerative joint disease since March 2, 2012.  To that end, a January 2013 rating decision is noted to have increased the rating of the appellant's lumbar disorder to 60 percent effective March 2, 2012.  Even assuming that the appellant was service connected for an intervertebral disc syndrome, which he is not, the provisions of Diagnostic Code 5243 do not authorize a rating in excess of 60 percent.  Indeed, the only possible basis to allow a higher, i.e., a 100 percent rating is found under Diagnostic Code 5242 which allows for a 100 percent rating if the entire spine is fixed in a position of unfavorable ankylosis.  Here, however, the March 2012 VA examination disclosed lumbar forward flexion 15 to 35 degrees with objective evidence of pain at 15 degrees.  While the Veteran complained of lumbar pain and functional limitations resulting therefrom during this period, the overall record for this period of time reflects that the Veteran's lumbar spine disability is manifested by forward flexion limited to at most 15 degrees.  There is no additional loss of range of motion following repetitive testing.  To warrant a higher rating, the evidence must show unfavorable ankylosis of the entire spine.  Given the motion demonstrated on examination, the appellant's spine is not entirely fixated in a position of unfavorable ankylosis.  Hence, an increased rating is not in order.    

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating were met during the periods addressed above.  To the extent that the Veteran reported lumbar pain during this time, the Board notes that the current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  See also 38 C.F.R. § 4.71a (Disabilities of the spine, such as degenerative joint disease, are to be rated pursuant to the general rating formula for diseases and injuries of the spine, and those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease). 

In reaching the Board notes that while VA examination shows lumbar scarring, no scar was found to be painful and/or unstable or greater than 39 square centimeters.  The evidence above does not show that the scars are of the size and/or severity to warrant a compensable rating.  Diagnostic Code 7801, 38 C.F.R. § 4.118 (2014).

Left S1 Sensory Radiculopathy

The Veteran appeals the denial of an initial evaluation in excess of 20 percent for left S1 sensory radiculopathy since February 23, 2009.  

The Veteran disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

A March 2009 VA examination disclosed motor testing was 4/5 bilaterally and deep tendon reflexes were diminished at the patella.  Sensory was diminished bilaterally.  When examined in June 2009 it was shown that deep tendon reflexes were 2+ throughout except for 1+ left ankle jerk.  There was slight increased tone  in the left extremity but such was not a definite finding.  Motor examination revealed 4/5 left ankle plantar flexion weakness and 4+/5 left ankle dorsiflexion weakness.  Otherwise, muscle weakness was not detected.  There was diminished light touch sensation in the left lower extremity.  The September 2009 VA examination revealed deep tendon reflexes 2+ for both knees and 1+ for the left ankle.  There was decreased sensation to light touch and weakness in the left leg.  

A March 2012 VA examination disclosed diminished muscle strength and muscle atrophy but normal reflexes for the left ankle and knee.  There was decreased sensory strength in the thighs and lower leg/ankle.  Sensory strength was absent in the foot and toes.  There was moderate constant pain and intermittent pain, and severe paresthesias and/or dysesthesias and numbness.  The Veteran's radiculopathy of the left side was noted as severe.  

In light of the evidence summarized above, the Board that finds since February 23, 2009, the Veteran's left S1 sensory radiculopathy is comparable to moderately severe incomplete paralysis.  Hence, a 40 percent evaluation is warranted for this period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  While the Veteran is shown to have moderately severe left S1 sensory radiculopathy, severe impairment is not shown.  Rather, examination shows diminished muscle strength but still some muscle movement.  He had normal reflexes during the VA examination and while sensory findings were absent in the left foot and toes they were only decreased for the lower leg and thighs during the most recent VA examination.  It is also noted that marked muscular atrophy is not shown.  Hence, the constellation of manifestations expected for severe impairment with marked muscular atrophy is not shown.  In reaching this determination, the Board has considered the guidance established in section 4.120, 4.123 and 4.124.  When the evidence is viewed as a whole, however, the criteria for a 40 percent rating but no higher evaluation have been met.  

All Claims 

The Board has considered the lay statements of record that discuss the Veteran's functional limitations from his disabilities.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain, numbness and functional impairments. Except where otherwise noted, however, neither the lay or medical evidence reflects that the requirements for a higher rating were met during any period addressed above.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  Except where otherwise noted, the Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the evidence shows that the manifestations of the appellant's back and neurological disabilities on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the schedular rating criteria.  More importantly, the clinical evidence does not show any symptoms that are not contemplated by the schedular criteria.  For instance, for the back, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation higher than 40 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease from February 23, 2009 to March 1, 2012 is denied.  
 
Entitlement to an evaluation higher than 60 percent for lumbar spondylosis, spondylolisthesis, and degenerative joint disease since March 2, 2012 is denied.  

Entitlement to a 40 percent evaluation for left S1 sensory radiculopathy since 

February 23, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


